[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 No. 06-11975                     OCTOBER 19, 2006
                             Non-Argument Calendar                THOMAS K. KAHN
                                                                      CLERK
                           ________________________

                      BIA Nos. A96-100-388 & A96-100-389

ALEXANDER CRUZ AYALA,
LAURA EVELIN CORREA JIMENEZ,

                                                                    Petitioners,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                (October 19, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Alexander Cruz Ayala (“Cruz”) and his wife Laura Evelin Correa Jimenez,

hereinafter “Petitioners” when referred to collectively, seek review of the Board of
Immigration Appeals’ (“BIA”) denial of their motion for reconsideration of its

order adopting and affirming the Immigration Judge’s (“IJ”) denial of relief from

removal. First, Petitioners challenge the IJ and BIA decisions denying their

application for asylum and withholding of removal. Second, Petitioners argue that

the BIA erred when it denied their motion to reconsider.

                                          I.

      By statute, we may only review “final order[s] of removal.” INA

§ 242(a)(1), 8 U.S.C. § 1252(a)(1); Jaggernauth v. United States Att’y Gen., 432

F.3d 1346, 1350 (11th Cir. 2005). An order of removal becomes final “[u]pon

[the] dismissal of an appeal by the [BIA].” 8 C.F.R. § 1241.1(a). “To seek judicial

review of an order of removal, an alien must file a petition for review with the

federal appellate court within 30 days of the BIA’s issuance of the final order.”

Jaggernauth, 432 F.3d at 1350 (citing 8 U.S.C. § 1252(b)(1)-(2)). This limitation

period is “mandatory and jurisdictional.” Dakane v. United States Att’y Gen., 399

F.3d 1269, 1272 n.3 (11th Cir. 2005) (citing Stone v. INS, 514 U.S. 386, 405, 115

S.Ct. 1537, 1549, 131 L.Ed.2d 465 (1995)). An order of removal “is not affected

by the subsequent filing of a motion to reconsider.” Stone, 514 U.S. at 405, 115

S.Ct. at 1549.

      Because Petitioners did not file a petition for review of the BIA’s final order

of removal, the merits of that order, as well as the merits of the underlying IJ’s
                                           2
decision, are outside our jurisdiction.

                                          II.

      We review the BIA’s denial of a motion for reconsideration for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003), cert.

denied, 543 U.S. 917 (2004). Motions to reconsider are disfavored in removal

proceedings. See INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 724-25, 116

L.Ed.2d 823 (1992) (discussing motions to reopen and explaining that such

motions are disfavored because “as a general matter, every delay works to the

advantage of the deportable alien who wishes merely to remain in the United

States”). “A motion to reconsider shall state the reasons for the motion by

specifying the errors of fact or law in the prior [BIA] decision.” 8 C.F.R.

§ 1003.2(b)(1).

      Having reviewed the record and the parties’ briefs on appeal, we find no

reversible error. In this case, other than their assertions that the BIA’s conclusions

regarding their case were incorrect, Petitioners did not raise any specific

allegations of error in their motion for reconsideration. Since rearguing the merits

of a case is not the purpose of a motion for reconsideration, the BIA did not err in

denying Petitioners’ motion.

      Accordingly, the petition is denied.

      DENIED
                                           3